DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11 and 16-18, drawn to an artificial leather base material.
Group II, claim(s) 12-15, drawn to a method for producing the artificial leather base material.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an artificial leather base material as described in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yanai (JP 2003-286663)1 and Horiguchi (US 2006/0234587).
Yanai discloses an artificial leather composed of a fiber entanglement containing ultrafine fibers (fibers (A)) having a single fiber fineness of 1.1 dtex or less and a polymer elastic body (elastic polymer), the surface of which is brushed (paragraph [0004]). The artificial leather comprises a latent crimp-expressing polyester composite fiber in which two types of polytrimethylene terephthalates having an intrinsic viscosity difference of 0.05 to 0.40 (dl/g) are compounded side by side with each other (paragraphs [0004]-[0006]). It is most preferable to use 100% of the ultrafine fibers (fibers (A)) to form a fiber entanglement, but 50 mass% or less, preferably 30% by mass or less, more preferably 10% by mass or less of other fibers (fibers (B)) may be mixed to form a fiber entanglement.
The fineness of the crimped fibers (fibers (A)) range of Yanai substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yanai, because overlapping ranges have been held to establish prima facie obviousness.
Yanai is silent as to the other fibers (fibers (B)) having an average fineness of less than 0.6 dtex.
Horiguchi teaches a nonwoven fabric containing ultrafine fiber particularly suitable as the base sheet of a leather-like sheet (paragraph [0001]). The ultrafine fibers are fibers with a fineness of 0.0001 to 0.5 dtex (paragraph [0026]). It is not preferable that the fiber fineness is less than 0.0001 dtex since the strength would decline, and it is not preferable that the fiber fineness is more than 0.5 dtex since the hand would become hard and the entanglement is insufficient making the surface appearance poor (paragraph [0026]). Fibers with finenesses 
Since both Yanai and Horiguchi teach ultrafine fiber nonwoven fabrics for use as an artificial leather base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the other fibers (fibers (B)) of Yanai to have a fineness of 0.0001 to 0.5 dtex in order to provide a leather base that is sufficiently strong, yet still soft of hand and sufficient in surface appearance.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference